DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 05/29/2019.
Claims 1 – 21 are presented for examination.

Priority
ADS dated 5/29/2019 does not claim any priority. The effective filing date is 5/29/2019.

Information Disclosure Statement
IDS dated 5/29/2019 has been reviewed. See attached.

Drawings
The drawings dated 5/29/2019 have been reviewed. They are accepted.

Specification
The abstract dated 5/29/2019 has 115 words 11 lines and no legal phraseology. It is accepted.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim 1. 
STEP 1: YES – Method
STEP 2A Prong One: YES. The claim recites “… synthesizing parameters… based on a differentiable simulation model… comprising: determining requirements/specifications… in signal temporal logic (STL);
selecting a parametric control law having a differentiable parameter control function;
converting the requirements in signal temporal logic into differentiable computational graph;
building the differentiable simulation model as a differentiable computational graph; and
automatically learning values of parameters for the differentiable parameter control function… by backpropagating an error…” which is a mental process of evaluation and observation leading to a determination/judgement about parameters. 

STEP 2A Prong Two: NO. While the claim recites “for control of a closed loop system” and “of the closed loop system” and “for the closed loop system” and “of the closed loop system”, this merely generally links the use of the judicial exception to the technological environment of “closed loop systems” and such limitations are not indicative of integration into a practical application because the claim does not include any additional elements which apply, rely on, or use the judicial exception in a manner which imposes a meaningful limit on the judicial exception.

STEP 2B: NO – AS outlined above in step 2A Prong Two the claim generally links the abstract idea to a closed loop system and while the preamble recites that the method is “for control of a closed loop system” the claim does not actually perform any closed loop system control. The claim merely links the 


Claim 8. 
STEP 1: YES – Apparatus.
STEP 2A Prong One – Yes. The Claim recites “… ynthesizing parameters… based on differentiable simulation model…, the apparatus comprising:… determine requirements/specifications… in signal temporal logic (STL);
to select a parametric control law having a differentiable parameter control function;
to convert the requirements in signal temporal logic into differentiable computational graph;
to build the differentiable simulation model as a differentiable computational graph; and
to automatically learn values of parameters for the differentiable parameter control function… by backpropagating an error” which is a mental process of evaluation and observation leading to a determination/judgement about parameters.

STEP 2A Prong Two: NO. While the claim recites “for control of a closed loop system” and “of the closed loop system” and “for the closed loop system” and “of the closed loop system”, this merely generally links the use of the judicial exception to the technological environment of “closed loop systems” and such limitations are not indicative of integration into a practical application because the claim does not include any additional elements which apply, rely on, or use the judicial exception in a manner which imposes a meaningful limit on the judicial exception.



STEP 2B: NO – AS outlined above in step 2A Prong Two the claim generally links the abstract idea to a closed loop system and while the preamble recites that the method is “for control of a closed loop system” the claim does not actually perform any closed loop system control. The claim merely links the abstract idea to the technological environment of closed loop systems. Also; generic computer elements are recited; but the claim does not make an improvement to the computer. Therefore the claim does not recite additional elements which are significantly more than the abstract idea.

Claim 15. 
STEP 1: YES – non-transitory computer-readable medium.
STEP 2A Prong One – Yes. The Claim recites “…for synthesizing parameters… based on a differentiable simulation model…, determine requirements/specifications… in signal temporal logic (STL);
program code to select a parametric control law having a differentiable parameter control function;
program code to convert the requirements in signal temporal logic into a differentiable computational graph; program code to build the differentiable simulation model as a differentiable computational graph; and
program code to automatically learn values of parameters for the differentiable parameter control function… by backpropagating an error” which is a mental process of evaluation and observation leading to a determination/judgement about parameters.

STEP 2A Prong Two: NO. While the claim recites “for control of a closed loop system” and “of the closed loop system” and “for the closed loop system” and “of the closed loop system”, this merely generally links the use of the judicial exception to the technological environment of “closed loop systems” and such limitations are not indicative of integration into a practical application because the claim does not include any additional elements which apply, rely on, or use the judicial exception in a manner which imposes a meaningful limit on the judicial exception.

Additionally; while the claim recites “A non-transitory computer-readable medium having program code recorded thereon… the program code executed by a processor and comprising:
program code to determine… program code to… program code to… program code to… and program code to…” this merely recites generic computer elements at a high degree of generality invoked merely as a tool to perform the abstract idea. Such limitations are not indicative of a practical application.

STEP 2B: NO – AS outlined above in step 2A Prong Two the claim generally links the abstract idea to a closed loop system and while the preamble recites that the method is “for control of a closed loop system” the claim does not actually perform any closed loop system control. The claim merely links the abstract idea to the technological environment of closed loop systems. Also; generic computer elements are recited; but the claim does not make an improvement to the computer. Therefore the claim does not recite additional elements which are significantly more than the abstract idea.






Claim 3 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.

Claim 4 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.

Claim 5 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.

Claim 6 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.

Claim 7 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.

Claim 9 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.

Claim 10 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.



Claim 12 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.

Claim 13 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.

Claim 14 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.

Claim 16 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.

Claim 17 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.

Claim 18 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.

Claim 19 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.



Claim 21 merely further characterizes the abstract idea. Therefore the claim does not provide a practical application nor additional elements which are significantly more.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Donze_2014 (On Signal Temporal Logic, University of California, Berkeley February 3, 2014) in view of Seshi_2014 (EECS 294-98 Introduction to Temporal Logic, EECS, US Berkeley 2014) in view of Li_2017 (Reinforcement Learning with Temporal Logic Rewards, 2 Mar 2017) in view of Kan_2017 (Self-supervised Deep Reinforcement Learning with Generalized Computation Graph for Robot Navigation, May 17, 2018) in view of Wierstra_2009 (Recurrent Policy Gradients, Elsevir Journal of Algorithms in Cognition, Informatics and Logic 6 May 2009).

Claim 1. Donze_2014 teaches “A method for synthesizing parameters for control of a closed loop system based on a differentiable simulation model of the closed loop system, the method comprising:
determining requirements/specifications for the closed loop system in signal temporal logic (STL);
selecting a parametric control law having a differentiable parameter control function” (page 22 – 30; page 98 – 112); 


Donze_2014 does not explicitly teach “converting the requirements in signal temporal logic into differentiable computational graph; building the differentiable simulation model as a differentiable computational graph; and automatically learning values of parameters for the differentiable parameter control function of the closed loop system by backpropagating an error.”

Seshia_2014 teaches “converting the requirements in signal temporal logic into differentiable computational graph” (page 6: “signal temporal logic”; page 18 “computation tree logic”; page 19: “computation tree”) 

Donze_2014 and Seshia_2014 are analogous art because they are from the same field of endeavor called temporal logic. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Donze_2014 and Seshia_2014. The rationale for doing so would have been that Donze_2014 teaches to use temporal logic and Seshia_2014 teaches temporal logic may be 

Donze_2014 and Seshia_2014 does not teach “building the differentiable simulation model as a differentiable computational graph; and automatically learning values of parameters for the differentiable parameter control function of the closed loop system by backpropagating an error.”


Li_2017 teaches “ (abstract: “… in this paper we take advantage of the expressive power of temporal logic (TL) to specify complex rules… and incorporate domain knowledge into learning… we propose a RL approach…”; introduction: “reinforcement learning methods have the ability of finding well behaved controllers…” section III.B: “… we selectively analyze three specification language, namely Signal Temporal Logic (STL)… one obvious choice is Signal Temporal Logic (STL), which is defined over infinite real-valued signals with a time bound required for every temporal operator… if however the user feels that explicit time bounds are helpful in certain cases, the semantics of STL can be easily inforporated…” section IV: “… the user needs only to specify ɸ and the reward function ƿ is generated automatically form the quantitative semantics…”)


The rationale for doing so would have been that Donze_2014 teaches temporal logic and Li_2017 teaches to take advantage of the expressive power of temporal logic to specify complex rules and incorporate them with reinforcement learning (RNN). Therefore it would have been obvious to combine Donze_2014 and Li_2017 for the benefit of expressing complex rule to learn controller parameters to have well behaved controllers (Li-2017 introduction par 1) to obtain the invention as specified in the claims.

Donze_2014 and Seshia_2014 and Li_2017 does not explicitly teach “building the differentiable simulation model as a differentiable computational graph; and automatically” learning values of parameters for the differentiable parameter control function of the closed loop system “by backpropagating an error” 

Kahn_2017 teaches “building the differentiable simulation model as a differentiable computational graph; and automatically” learning values of parameters for the differentiable parameter control function of the closed loop system “by  an error” (section IV: “… the predicted outputs… from an error signal (Et(0) that is minimized…. Using the generalized computation graph G0, the graph error function E, and the policy evaluation function J, we outline a general reinforcement learning algorithm in Alg 1…”; Algorithm 1; Fig 2: “a generalized computation graph for model-free, model-based, and hybrid reinforcement learning algorithms. These algorithms train models that take as input the current state and a sequence of H actions and product H outputs plus a final terminal output. These predicted outputs are then combined and compared with N labels to produce an error signal that 

Donze_2014 and Seshia_2014 and Li_2017 and Kahn_2017 are analogous art because they are from the same field of endeavor called control systems. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Li_2017 and Kahn_2017.
The rationale for doing so would have been that Li_2017 teaches reinforcement learning and Kahn_2017 teaches that reinforcement learning is comprised of algorithms that build a simulation model as a computational graph and learn values of parameters by an error. Therefore it would have been obvious to combine Li_2017 and Kahn_2017 for the benefit of performing reinforcement learning to obtain the invention as specified in the claims.

Donze_2014 and Seshia_2014 and Li_2017 and Kahn_2017 does not explicitly teach “backpropagating” an error.

Wierstra_2009 teaches “backpropagating” an error (page 5 – 6: “…. then a (reverse) backwards pass is performed, computing the gradient backwards through time by backpropagating the error… we will apply this technique to a reinforcement learning setting. RNNs have attracted some attention in the past decade because of their simplicity and potential power…”).

Donze_2014 and Seshia_2014 and Li_2017 and Kahn_2017 and Wierstra_2009 are analogous art because they are from the same field of endeavor called control systems. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Li_2017 and Wierstra_2009. The rationale for doing so would have been that Li_2017 teaches to perform 

Claim 8. The limitations of claim 8 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Kahn_2017 also makes obvious  “An apparatus for synthesizing parameters for control of a closed loop system based on differentiable simulation model of the closed loop system, the apparatus comprising: a memory; and at least one processor coupled to the memory, the at least one processor configured” (page 7 section B par 2: “… the computer onboard the RC car is an NVIDIA Jetson TXi, which is intended for embedded deep learning applications. However, all model training is performed offboard on a laptop for computational efficiency… therefore the car continuously runs the reinforcement learning algorithm and sends data to the laptop…”)

Claim 15. The limitations of claim 15 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Kahn_2017 also makes obvious “A non-transitory computer-readable medium having program code recorded thereon for synthesizing parameters for control of a closed loop system based on a differentiable simulation model of the closed loop system, the program code executed by a processor and comprising: program code” (page 7 section B par 2: “… the computer onboard the RC car is an NVIDIA Jetson TXi, which is intended for embedded deep learning applications. However, all model training is performed offboard on a laptop for computational efficiency… therefore the car continuously runs the reinforcement learning algorithm and sends data to the laptop…”)


Claim 2, 9, 16. Donze_2014 and Seshia_2014 and Li_2017 and Kahn_2017 and Wierstra_2009 teach all the limitations of claims 1, 8, and 15. Wierstra_2009 teaches “in which the requirements in signal temporal logic are converted into the differentiable computational graph using backpropagation for signal temporal logic” (page 5 – 6: “…. then a (reverse) backwards pass is performed, computing the gradient backwards through time by backpropagating the error… we will apply this technique to a reinforcement learning setting. RNNs have attracted some attention in the past decade because of their simplicity and potential power…”).


Claim 3, 10, 17 . Donze_2014 and Seshia_2014 and Li_2017 and Kahn_2017 and Wierstra_2009 teach all the limitations of claims 1, 8, and 15. Li_2017 teaches  “in which the differentiable parameter control function comprises a proportional integral derivative (PID) controller, a state variable feedback controller, set points, look up tables, or a neural network”  (reinforcement learning, page 2 of 8: “… in policy search mothods, the policy is represented by a parameterized model (e.g., neural network…).


Claim 4, 11, 18. Donze_2014 and Seshia_2014 and Li_2017 and Kahn_2017 and Wierstra_2009 teach all the limitations of claims 1, 8, and 15. li_2017 teaches “in which the differentiable simulation model comprises a continuous-time model or a differentiable discrete model” (page 4 of 8: “… algorithms that address the problem of IRL and showed their applicability in simple discrete and continuous environments…”; page 4/8: “… in discrete spaces… methods to synthesize control policies that satisfy LTL specification for MDPs… the methods mentioned above are constrained to discrete state and action 

Claim 5, 12, 19. Donze_2014 and Seshia_2014 and Li_2017 and Kahn_2017 and Wierstra_2009 teach all the limitations of claims 1, 8, and 15. li_2017 teaches “in which building the differentiable simulation model comprises: randomly selecting an initial state for the closed loop system;
initializing the differentiable parameter control function to a fixed initial state;
determining a robutstness value for the requirements in signal temporal logic at each time step when a simulation trace is run; and
differentiating through the differentiable computational graph of the signal temporal logic” (page 6 of 8: “… random seeds…”) Kahn_2017 also teaches “random seeds” also Wierstra_2009 teaches “initial parameters were initialized randomly” (page 11) and  “… from a raondom starting position…” (page 13).

Claim 6, 13, 20. Donze_2014 and Seshia_2014 and Li_2017 and Kahn_2017 and Wierstra_2009 teach all the limitations of claims 1, 8, and 15. Wierstra_2009 teaches “further comprising running random simulations of the differentiable computational graph using backpropagation through time to satisfy the requirements in signal temporal logic” (“initial parameters were initialized randomly” (page 11) and  “… from a raondom starting position…” (page 13)).


Claim 7, 14, 21. Donze_2014 and Seshia_2014 and Li_2017 and Kahn_2017 and Wierstra_2009 teach all the limitations of claims 1, 8, and 15. li_2017 teaches further comprising running random simulations of the differentiable computational graph using backpropagation through time to satisfy the requirements in signal temporal logic” (page 6 of 8: “… random seeds…”) Kahn_2017 also teaches “random seeds” also 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.